Citation Nr: 1800422	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  12-27 289	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to December 1958.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an October 2013 decision, the Board denied the claims and the Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA, Office of General Counsel, filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a June 2014 Order, the Court granted the motion, vacated the Board's October 2013 decision, and remanded this case to the Board for readjudication.  In October 2014 and April 2017, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Veteran, through his attorney, requested the curriculum vitae (CV) for the VA examiner who conducted his recent June 2017 examination.  The Board finds this request reasonable because the examiner's basic credentials were conspicuously absent from the examination report and medical opinion, which deviated from typical VA practices (normally, VA examiners will list whether they are a nurse, physician's assistant, medical doctor, or specialist).  Pursuant to the Veteran's request, the claim should be remanded to locate the requested record and associate it with the claims file.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate the resume/curriculum vitae of the VA examiner who prepared the June 2017 examination report and medical opinion.  

Associate this record with the claims file and provide the Veteran and his representative with a copy.  If the record is unable to be located, the Veteran should be so advised and the reasons for such should be noted in the record.  

To ensure substantial compliance with this remand directive, the RO should at least clarify the specific nature of the examiner's professional qualifications at the time the June 2017 examination was conducted (whether she was a nurse, medical doctor, specialist, etc.). 

2.  After conducting any additional development deemed necessary, re-adjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran with an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





